—Appeal by the defendant from a judgment of the County Court, Westchester County (Eidens, J.), rendered October 13, 1995, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record of the plea allocution demonstrates that the plea was factually and legally sufficient, and that the defendant knowingly and voluntarily entered his plea of guilty. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.